 
EXHIBIT 10.97


[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


FIRST AMENDED AND RESTATED SUPPLY AGREEMENT


This FIRST AMENDED AND RESTATED SUPPLY AGREEMENT (this “AGREEMENT”) is made as
of the date last set forth on the signature page hereto, by and between POLYMET
ALLOYS, INC (hereinafter called “POLYMET”), with offices at 1701 Providence
Park, Suite 100, Birmingham, Alabama 35242; and HOKU MATERIALS, INC (hereinafter
called “HOKU”), with offices at 1288 Ala Moana Blvd., Ste. 220 Honolulu, HI
96814 USA.


RECITALS


WHEREAS, POLYMET and HOKU are parties to that certain supply agreement dated as
of November 13, 2008, for the sale by POLYMENT and the purchase by HOKU of
silicon metal (the “Original Supply Agreement”); and


WHEREAS, POLYMET and HOKU wish to amend and restate the Original Supply
Agreement in its entirety by this AGREEMENT, which shall supersede the Original
Supply Agreement.


NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this AGREEMENT, POLYMET and
HOKU hereby agree as follows:


 
1.
APPOINTMENT OF SUPPLIER



1.1
POLYMET is a supplier of Silicon Metal (hereinafter called the “Product”) which
HOKU uses for its Polysilicon manufacture. Polymet shall obtain Product only
from RIMA Industrial S/A, unless HOKU approves another source.



1.2
HOKU hereby appoints POLYMET to supply certain quantity of HOKU’s requirement of
the Product subject to the terms and conditions set out in this AGREEMENT.





 
2.
QUALITY



POLYMET warrants to HOKU that:


2.1
The Product supplied hereunder conforms with the technical specification
provided by HOKU to POLYMET (Annex 1).

 
2.2
POLYMET will inform HOKU of any material change in the raw material used in the
production process of the Product.





 
3.
QUANTITY



The quantity of the Product to be supplied by POLYMET to HOKU for twelve (12)
consecutive calendar months   commencing January 1st, 2010 shall be according to
the following schedule:


3.1
Calendar Year 2010: Approx.  [*] but no less than 65 percent HOKU’s calendar
yearly consumption except as per clause 4.

 
3.2
Calendar Year 2011: Approx. [*] but no less than 65 percent HOKU’s calendar
yearly consumption except as per clause 4.

 
 
 
Page 1

--------------------------------------------------------------------------------

 

3.3
Calendar Year 2012: Approx. [*] but no less than 65 percent of HOKU’s calendar
yearly consumption except as per clause 4.



The Product shall be shipped in approximate equal amounts each calendar month,
or as otherwise agreed in writing by the parties, using scheduling process and
parameters to be determined and decided between the parties.




 
4.
PRICE



With regard to the quantities specified in paragraph 3, the prices of the
Product in calendar years 2010, 2011 and 2012 will be freely negotiated for each
such calendar year.  If the Parties are unable to agree on the price at least 60
days prior to the beginning of the applicable calendar year, then the following
shall apply:  in the respective calendar year for each purchase of the Product
by HOKU, if the total purchases by HOKU for that calendar year from POLYMET, in
the aggregate total less than the greater of (a) the amount specified for that
year in paragraph 3 of this AGREEMENT above, or (b) 65 percent of HOKU’s
estimated calendar year consumption for that calendar year, then before HOKU
purchases any quantity of Product from another supplier, HOKU must offer that
certain quantity to POLYMET and POLYMET will have the right to accept or reject
such offer in equivalent conditions (price, payment conditions and place of
delivery) (“Conditions”) of the lowest price offer presented to HOKU by other
suppliers (“Lowest Third Party Price Offer”). POLYMET shall have the right to
review and verify the bona fides of such Lowest Third Party Price Offer either
(a) by HOKU providing such information about the Conditions of such Lowest Third
Party Offer directly to POLYMET, without disclosing the identity of such third
party supplier, or (b) by an independent third party that is mutually acceptable
to HOKU and POLYMET in each such party’s reasonable judgment (“Independent
Party”) that shall review and verify for POLYMET the bona fide nature of such
Lowest Third Party Price Offer, provided that such Independent Party shall be
subject to a confidentiality agreement with HOKU. POLYMET must accept or reject
any such offer within seven calendar days from receipt from HOKU or from the
Independent Party as the case may be, by fax or e-mail of the relevant
information about such Conditions, followed up by a telephone call to [*].


The price of the Product in any calendar year shall be a Fixed Price on a per
pound of material basis plus any Inland Freight and pallet charges associated
with transporting the product from the port of entry in the United States to
Hoku’s Pocatello, Idaho production plant.  These charges will be separate line
items on each invoice.


Payments Terms for this AGREEMENT are Net [*] days from the delivery date of the
material to HOKU’s Pocatello, Idaho plant, via wire transfer.




 
5.
SHIPMENT



The Product shall be delivered FOB Pocatello, ID or as directed by HOKU, in
amounts and at the times specified in the delivery schedule agreed upon in
writing between the parties. In case of any delay that is not POLYMET’s fault,
HOKU shall unconditionally accept such delay up to a maximum of [*] days. Also,
POLYMET shall unconditionally accept a postponing of any shipment for a maximum
of [*] days if such postponing is not HOKU’s fault and is informed to Polymet
prior to the production date of that material in Brasil.


 
6.
PACKING



The Product to be supplied by POLYMET to HOKU hereunder shall be packed in [*]
lb maximum supersacs meeting HOKU’s specifications.  HOKU and POLYMET will work
together to minimize costs associated with packaging.


 
7.
WEIGHT and ANALYSIS



Weight
POLYMET’s certified weight shall apply with a tolerance up to [*]%.


Analysis
POLYMET’s certified analysis shall apply. However if HOKU’s analysis of the
Product deviates from POLYMET’s analysis, HOKU will inform POLYMET immediately
in writing. If HOKU and POLYMET are unable to resolve the discrepancy within 15
days after HOKU's notice, the parties, within 15 days of HOKU's notice, shall
select an independent expert to analyze the Product and resolve the dispute.  If
the parties are unable to agree on an independent expert, the experts nominated
by each party shall meet and no later than 15 days after HOKU's notice, shall
jointly designate a third expert to analyze the Product and resolve the dispute.
If a party fails to timely designate an independent expert, the dispute shall be
decided by the expert timely designated. The expert selected shall analyze the
Product and the average of the expert's test results and the test results of the
analysis by the party closest to the expert's test results shall be final and
binding. The parties shall share the cost of selection of an expert and the
costs of the expert's analysis equally.
 
 
 
Page 2

--------------------------------------------------------------------------------

 


 
8.
SECRECY



Neither party shall disclose any contents hereof nor any information obtained
hereunder to any third party, except for either party’s attorneys, accountants,
auditors and others as necessary in the normal course of business without the
prior written consent of the other party except as required by
law.  Notwithstanding the foregoing: (A) the Parties will work together to issue
a joint press release within two (2) days after execution of this Agreement; and
(B) either Party may publicly disclose the material terms of this Agreement
pursuant to the United States Securities Act of 1933, as amended, the United
States Securities Exchange Act of 1934, as amended, or other applicable law;
provided, however, that the Party being required to disclose the material terms
of this Agreement shall provide reasonable advance notice to the other Party,
and shall use commercially reasonable efforts to obtain confidential treatment
from the applicable governing entity for all pricing and technical information
set forth in this Agreement.


 
9.
ASSIGNMENT



Neither party shall assign any rights under this document to a third party
without the prior written consent from the other party. Notwithstanding the
above, and provided that the assignee takes over all rights and obligations set
forth in this Agreement, any Party hereto shall have the right to assign this
Agreement, upon written notice to the other Party, but without their prior
consent, to:


9.1
Any affiliates, provided that, in such case, the assignor shall remain jointly
and severally liable for the implementation by the assignee of its obligations
under this Agreement.



9.2
Any successors as a result of a statutory merger or consolidation or a company
acquisition of all or substantially all its assets including the part concerned
by this Agreement.



9.3
Any collateral agent as collateral security for such Party’s secured obligations
in connection with the purchase or sale of the Product.



10.
DURATION



10.1.
This AGREEMENT shall be effective from the date hereof until December 31, 2012,
unless earlier terminated as provided herein.



10.2.
Termination



10.2.1. If either party is in breach of any of its obligations pursuant to the
terms of this AGREEMENT (the “Defaulting Party”) and remains in such breach for
a period of ten (10) Business Days following the delivery of a written notice
from the other party (the “Aggrieved Party”) requesting the remediation of such
breach, then the Aggrieved Party may elect to terminate this Agreement or pursue
any other remedy available under applicable law, including, without limitation,
the Uniform Commercial Code, common law or otherwise.  An election by the
Aggrieved Party to obtain cover or terminate this agreement shall not prejudice
or limit any additional rights or remedies the Aggrieved Party may have against
the Defaulting Party under applicable law.  


10.2.2. If either party goes into liquidation or if a petition for liquidation
has been presented against it , whether voluntarily or compulsorily (except for
the purposes of amalgamation or reconstruction), the other party shall be
entitled to terminate this Contract forthwith by giving notice in writing to the
default party.


11.
HARDSHIP



Should the occurrence of any event not contemplated by the parties fundamentally
alter the equilibrium of this AGREEMENT, thereby placing an excessive burden on
one party in the performance of its contractual obligations under this
AGREEMENT, that party may request in writing a revision of the AGREEMENT. The
parties shall then, within fourteen days, consult one another to try to revise
the AGREEMENT on an equitable basis, so that neither party suffers excessive
prejudice under the AGREEMENT.
 
 
 
Page 3

--------------------------------------------------------------------------------

 


12.
FORCE MAJEURE



12.1. In the event that one of the parties cannot timely perform this AGREEMENT
due to a force majuere event resulting from causes beyond the reasonable control
of the party whose performance is affected, including, without limitation,
resulting from fire, explosions, strike, lockout, labor dispute, acts of civil
or military authority, riot, embargo, delays in transportation, acts of God or
the public enemy, or  other cause, whether or not having the same character as
the foregoing and beyond the reasonable control of the party concerned; such
party shall not be in default hereunder, but the party's performance so affected
will be excused for the duration of such force majeure event


12.2. The party subject to force majeure shall promptly notify the other party
in writing explaining the cause of theforce majeure. The other party may decide
to cancel the quantity of the product affected by such force majeure.


13.
ARBITRATION



Any controversy or claim arising out of or relating to this Agreement or the
breach thereof which cannot be settledby the parties within sixty (60) days
after written notice from one party to the other, shall be settled by
arbitration in New York City in the English language, administered by the
American Arbitration Association under its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof.


14.
APPLICABLE LAW



This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to the conflict of laws
rules and choice of law rules of New York State.  Subject to paragraph (13)
above, each party hereto hereby irrevocably, each party hereto hereby
irrevocably, (a) submits to the non-exclusive jurisdiction of any New York State
and U.S. Federal court sitting in New York City, New York, with respect to any
suit, action, or proceeding arising out of or relating hereto; (b) agrees that
all claims with respect to each such suit, action or proceeding may be heard and
determined in such New York State or U.S. Federal court; (c) waives, to the
fullest possible extent, the defense of an inconvenient forum; (d) consents to
service of process upon it by mailing or delivering such service or process to
it at its address above, or by any other method permitted by law; (e) waives the
right to a trial by jury; and (f) agrees that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


15.
PRIOR AGREEMENTS



This AGREEMENT constitutes the entire agreement between the Parties and
supersedes all prior proposal(s) and discussions, including without limitation
the Original Supply Agreement, relative to the subject matter of this AGREEMENT
and neither POLYMET nor HOKU shall be bound by any conditions, definitions,
warranties, understandings or representations with respect to such subject
matter other than as expressly provided herein. No oral explanation or oral
information by either POLYMET or HOKU hereto shall alter the meaning or
interpretation of this AGREEMENT.


      IN WITNESS WHEREOF, the parties hereto set their respective signature to
this AGREEMENT.


      This Agreement is signed in duplicate, one original of which shall be held
by each party.
 

DATE:  May 21, 2009                   HOKU Materials     Polymet Alloys, Inc.  
         
/s/ Scott Paul 
   
/s/ Braulio Lage
 
Name:  Scott Paul 
   
Name:  Braulio Lage
 
Title:  Chief Operating Officer
   
Title:  Vice President
 

 
5/21/2009
 
 
 
 
Page 4

--------------------------------------------------------------------------------

 

Annex 1 Hoku Technical Specifications


[*]
 
 
 
 
 
 Page 5

--------------------------------------------------------------------------------



